Case 19-01300-5-JNC       Doc 114 Filed 05/22/19 Entered 05/22/19 18:41:17         Page 1 of 4




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION


 IN RE:                          )                          CASE NO.
                                 )
 CAH ACQUISITION COMPANY 6, LLC, )                          19-01300-5-JNC
                                 )
                                 )
          DEBTOR                 )                          CHAPTER 11

            OBJECTION TO INITIAL APPLICATION BY WALDREP LLP AS
          CO-COUNSEL FOR THE TRUSTEE FOR ALLOWANCE OF INTERIM
              COMPENSATION AND REIMBURSEMENT OF EXPENSES
                  [MARCH 21, 2019 THROUGH MARCH 31, 2019]

         NOW COMES the Bankruptcy Administrator for the Eastern District of North

 Carolina (“BA”), by and through her undersigned counsel, and respectfully objects to the

 Initial Application By Waldrep LLP as Co-Counsel for the Trustee for Allowance of Interim

 Compensation and Reimbursement of Expenses [March 21, 2019 through March 31, 2019]

 (“Fee Application”); and, in support thereof, shows the Court the following:

         1.    On March 21, 2019, CAH Acquisition Company 6, LLC (“Debtor”) filed a

 voluntary petition under Chapter 11 of the Bankruptcy Code.

         2.    On March 29, 2019, Thomas W. Waldrep, Jr. of Waldrep, LLP was appointed

 as Chapter 11 Trustee (“Trustee”) [DE #19].

         3.    On April 2, 2019, the Trustee filed an application to employ his law firm,

 Waldrep, LLP, as attorney for the Trustee [DE #25]. On April 18, 2019, the Court entered an

 order employing Thomas W. Waldrep, Jr. of Waldrep, LLP as attorney for the Trustee [DE

 #41].

         4.    On May 1, 2019, Mr. Waldrep, as attorney for the Trustee, filed the Fee

 Application [DE #66]. Through the Fee Application, Mr. Waldrep requests total attorney for
Case 19-01300-5-JNC        Doc 114 Filed 05/22/19 Entered 05/22/19 18:41:17               Page 2 of 4




 trustee compensation in the amount of $1,314.50 and total expense reimbursements in the

 amount of $0.00.

        5.      The BA has reviewed the Fee Application and she has certain concerns with the

 fees requested therein.    More specifically, certain tasks billed by Mr. Waldrep and the

 associates/staff of Waldrep, LLP appear to relate to the performance of trustee duties as

 defined by 11 U.S.C. § 1106; and thus, should not be included within an application for

 compensation pursuant to 11 U.S.C. § 330. It is the position of the Bankruptcy Administrator

 that 11 U.S.C. § 326(a) governs the compensation for all actions performed with respect to

 typical duties of trustees. The Trustee, through a separate fee application, will be able to

 request a commission pursuant to 11 U.S.C. § 326 in relation to his duties as trustee.

        6.      The BA intends to provide the Trustee with an analysis detailing the time entries

 she believes to be trustee in nature, and thus, should be removed from the Fee Application.

        7.      The BA requests the Court hold a hearing on this objection in approximately

 thirty days. To the extent the BA and Trustee are not able to resolve the concerns raised by

 the BA, the BA will supplement this objection within twenty-one days to identify all remaining

 issues for the Court.

        8.      The BA reserves the right to amend this objection.

        WHEREFORE, based upon the foregoing, the Bankruptcy Administrator respectfully

 objects to the Initial Application By Waldrep LLP as Co-Counsel for the Trustee for

 Allowance of Interim Compensation and Reimbursement of Expenses [March 21, 2019

 through March 31, 2019], requests that the Court hold a hearing on this matter; and, requests

 such other and further relief the Court may deem just and proper.


        Respectfully submitted, this 22nd day of May, 2019.
Case 19-01300-5-JNC   Doc 114 Filed 05/22/19 Entered 05/22/19 18:41:17       Page 3 of 4




                                     Marjorie K. Lynch
                                     Bankruptcy Administrator


                                     By:    /s/Brian C. Behr
                                            Brian C. Behr
                                            Senior Staff Attorney
                                            NCSB #36616
                                            Bankruptcy Administrator’s Office
                                            434 Fayetteville Street, Suite 640
                                            Raleigh, NC 27601
                                            (919) 856-4886
                                            (919) 856-4692 – Facsimile
                                            brian_behr@nceba.uscourts.gov
Case 19-01300-5-JNC        Doc 114 Filed 05/22/19 Entered 05/22/19 18:41:17              Page 4 of 4




                                 CERTIFICATE OF SERVICE


        I, Rick P. Hinson, of 434 Fayetteville Street, Suite 640, North Carolina, 27601, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

       That on this day, I served copies of the foregoing document electronically upon the
 Chapter 11 Trustee:

 Thomas W. Waldrep, Jr.
 Waldrep LLP
 101 S. Stratford Road, Suite 210
 Winston-Salem, NC 27104

 I certify under penalty of perjury that the foregoing is true and correct.

        Dated this 22nd day of May, 2019.

                                                        Marjorie K. Lynch
                                                        Bankruptcy Administrator

                                                        By: /s/Rick P. Hinson
                                                        Rick P. Hinson
                                                        Bankruptcy Analyst
                                                        Bankruptcy Administrator’s Office
                                                        434 Fayetteville Street, Suite 640
                                                        Raleigh, NC 27601
